Apr 08 20,07:24p CAs 4;19-¢1,009/2-KGB Document 233 Filed 04/08/20 Page 1 of 3

AQIQBA (Rev. 12/1 1) Order Setting Conditions of Release

le we

orrothers 501-801-6297 p.2

Page tof 3 Pages

UNITED STATES DISTRICT COURT

for the
Eastern District of Arkansas

United States of America

Vv.

 

Case No. 4:19CR00572-04 KGB

Gabriel Vincent Ellington

Newet Newl Seagal Se? ea rare!

ORDER SETTING CONDITIONS OF RELEASE

iT 1S ORDERED that the defendant’s release is subject to these conditions:

Q)
(2)
(3}

(4)

(5)

The defendant must not violate any federal, state or local law while on rclease.
The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14133a.

The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence
that the court may impose.

The defendant must appear in Courtroom 4C, Richard Sheppard Arnold United States Courthouse, 500
W Capitol Avenue, Little Rock, AR 72201 before the Honorable Kristine G. Baker on 8/17/2020 at 9:30
am.

If blank, defendant will be notified of next appearance.

The defeadant must sign an Appearance Bond, if ordered.

 
Apr 08 20, 07:24p

” AQ 199B (Rev. 12/11) CARED Rev. 327/20

-3

v=

ae

19-cr-00572- nt 233 Filed 04/08/20 Page 2 of 3
CASS citer Caw ORss NCB Document 801-801-6207 p.3

{8) Additional Conditions of Releyse Page 2 of 3 Pages

ADDITIONAL CONDITIONS OF RELEASE

TT [8 FURTHER ORDERED that the defendant=s release is subject to the conditions marked below:

{ } (8) The defendant is placed in the custody of:

Person oF organization

Address (only ifubeve is an organization} Redacted Pursuant to F.R.Cr.P 49,1
City and state Tel. No.

 

who agrecs tu (a) supervise the defendant, (b) use cvery effort to assure the defendant=s appearance af all court proceedings, and (c) norily the court immediately
if the defendant violates a condition af release or is no jonger in the custodianss custody.

(x)
c

(1)

x)

x

Se Nee Nt? Neer See!

x}

Signed: Metre Of bk LL “ MEAL OPC
‘Se Le eS {bate /
‘The defendant must: Ae LS Ef " af
(a) subuiit to supervision by and repart for supervision te the U.S. Pretria®Services Officd FAY a3 OB

telephone number §01-604-5240 ine later than as directed by the Pretrial Officer
(b) continue or actively seek employment,
{c) continue or start an education program.
(d} surrender any passpert to:
{e) not obtain a passport or other international travel document.
(tf) abide by the following restrictions on personal association, residence, or iravel:

 

 

 

 

{g) avoid all contact, directly or indirectly, with any persan whe is or may be a victim or witness in the in vestigation or prosecution,
including:

 

ih) get medical or psychiatric treatment:

 

 

 

() return to castody cack at o=ciock after being released at oaclock for employment. schooling.
or the following purposes:

(i) maintain residence at a halfway house or community corrections center, ay the pretrial services office or supervising officer considers
necessary,

{k} not possess a firearm, destructive device, or other weapon.

(1) not use alcohol ¢ Jatall{ . ) exeessively.

(m) not use or unlawsully possess a narcotic drug or other cantrofied substances defined in 21 U.S.C. ' 802. uniess prescribed by a Heensedt

medical practitioner.
(un) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
random ffequeney and nay include urine testing. the wearing of a sweat paich, a remote alcohol testing systein. and/or any form of
prohibited substance screening or testing. ‘rhe defendant must not obsiruch, AUCIN PE Lo. Obsiruci. oF larper with the efficiency and accuracy
of prohibited substance screening or testing,
(0) participate in a program of inpatient or outpatient substance abuse therapy and counscling Uf direcied by the pretrial services office or
supervising officer,
{p) participate in one of the following location restriction pragrams and comply with its requirements as directed.
€ > G) Curfew. You are restricted to your residence every day (—_) from io or { yas
directed hy the pretrial services office or supervising officer: or

( } Gi} Home Detention, You are restricted to your residence at al] times except for eniployment: education rellgious services:
medical, substance abuse, or mental health weatenent; attorney visits; courl appearances: court-ordered obligations: or other
activities approved In advance by the pretrial services office or supervising officer; or

( ) GID Home Incarceration. You are restricted te 24-hour-a-day lock-down at your residente except for medical necessities and
court appearances or other activities specifically approved by the court.

{q) submit te location monitoring as directed by the pretrial services office or supervising officer and comply with alf of the program
eoquirements and instructions provided.
€ — }¥ou must pay ail or part of the cast of the program based on your abilicy te pay as determined by the pretrial services office or

supervising officer,

{t) report as soen as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel,
including arrests, questioning, or traffie steps.
{s) must maintain regular contact with your attorney ne tess. than every two weeks,

 

 
e 4:19-cr-00572-KGB Document 233 Filed 04/08/20 Page 3 of 3

Apr 08 20, 07:24p CASS dikes aw Office 501-801-6297 4
poo 4 ee ty -
AO IOC (Rew. 09/08) (ARED Rev. 3/27/2018) Advice of Penalties Page 3 of 2). Pages
. _— ADVICE OF PENALTIES AND SANCTIONS
TO FHE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance’of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both. \

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federai misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (1.2, in addition io) to any other sentence you receive,

ltis a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation; 6
tamper with a witness, victim, or informant; retaliate or attempt to-cetaliate. against a witness, victim; orsinformant! Or intlnvidate or’ ¢-
attempt to intimidate a witness, victim, juror, informant, or officer ofthe court. The penalties for tampering, retaliation, or intimidation
are significantly more serious if they involve a killing or attempted KUa@iern . oe ,

Uf, after release, you knowingly fail to appear as the conditions of release require, orto surrender to serve a Sentence, .
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of

(1) an offense punishable by death, lite imprisonment, or imprisonment for a term of fifteen years or more 8 you will be fined

nol more than $250,000 or imprisoned for not more than 10 years, or bath:

(2} an offense punishable by imprisonment for a term of five years or more, but less than fifteen years 8 you will be fined not

mare than $250,000 or imprisoned for not more than five years, or both:

G) any other felony 8 you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor B you will be fined not more than $100,000 or imprisoned pot more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will he consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

! acknowledge that | am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any seritence impased. | am aware of the penalties and sanctions set

forth above.
Label Weak
a fe Poenen
CO La bee VA ‘ethene -

‘oe a \ Defendrantas Signamnde

p f ) j
¢ Lf g Fach i LLA La A AA LLB,

= ee City and State
Directions to the United States Marshal

(i) The defendant is ORDERED released afler processing.
( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
has posted bond and/or complied with all other conditions for release. If still in custody, the defendant musi be produced before
the appropriate judge at the time and ptace specified, / / ;

Date: mf 4/2020

3

 

 

f : *e os 5 & ‘ -
; "Sos Crete le oe Ne, wo we

dudiata? Officerss Sigrature

Patricia S. Harris, U.S. Magistrate Judge

 

Printed naine and ude

DISTRIBUTION: COURT DEFENDANT PRETRIAL SAR VICE US. ATTORNEY US. MARSHAL.
